Citation Nr: 1146643	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed degenerative joint disease of the right hip.  

2.  Entitlement to service connection for claimed low back pain, including as secondary to the right hip condition.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1978 to November 1983, from February to June 1985, and from January 1991 to May 1991.  He also served with the Army National Guard from May 1993 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO. 

The Board remanded the case to RO for further development in October 2009.  It is now returned to the Board. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

This case was remanded to the RO in October 2009 in order to obtain copies of any service treatment records referable to the Veteran's service with the Army National Guard from May 1993 to May 2002. 

At that time, the Board observed that the RO was unsuccessful in its attempt to obtain the Veteran's records from the Pennsylvania Army National Guard (PAARNG) and from the Records Management Center (RMC).   

Moreover, the Board observed that an April 2006 letter from the Department of Military and Veterans Affairs for PAARNG informed the RO that the Veteran's service treatment records from 1988 to 2004 were received by the Action Branch Team.  The Action Branch Team mailed the records to AR-PERSCOM, ATTN: APRC-PRA-A, Room 4195, 1 Reserve Way, St. Louis, Missouri 63115-4020.

While the record indicated that the RO had already attempted to obtain the Veteran's service treatment records from RMC, the file did not indicate that it had attempted to determine if the records were still at AR-PERSCOM.

Following the Board's October 2009 remand, the AMC attempted to obtain the Veteran's service treatment records from the U.S. Marine Corps Personnel Management Support Branch, the NPRC, the Defense Personnel Records Information Retrieval System (DPRIS), the RMC, the 103rd Engineer Battalion, the National Archives and Records Administration, and the Pennsylvania State Adjutant General.  

While the AMC was unable to obtain any additional service treatment records, a response from the 103rd Engineer Battalion indicated that the Veteran's records would be at the APERSCOM.  

Additionally, following an electronic request for records, DPRIS indicated that "routine access to digital/electronic record[s was] not available" and suggested that an "action officer" be contacted using "the DPRIS follow-up message capability."

Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a veteran in the procurement of records. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The duty to assist requires that records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3). 

The Board finds that there is no indication in the record that the RO has exhausted its efforts to obtain the Veteran records.  

While the October 2011 Supplemental Statement of the Case (SSOC) indicated that the AMC had received a negative response from ARPERSCOM on October 4, 2011, a review of the record indicates that this response was from the Commonwealth of Pennsylvania, Office of The Deputy Adjutant General for Veterans Affairs and not from ARPERSCOM.  

The record still does not indicate that the APERSCOM (which may now be known as the Army Human Resources Command (HRC)) has been contacted in an effort to obtain the Veteran's records.  

In this regard, the Board notes that the October 2011 response indicated that the Veteran's records had been moved to the Army Reserve Personnel Center.  In light of the foregoing, every effort should be made to obtain all service treatment records during the Veteran's period of service from May 1993 to May 2002.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the record does not indicate that an attempt was made to obtain the Veteran's records from the AR-PERSCOM, the case must be remanded so that the requested evidentiary development may be accomplished.

Finally, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  On Remand, any of the Veteran's relevant treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the AR-PERSCOM (which may now be known as the HRC) or any other appropriate facility to request any service treatment records for the period of the Veteran's service with the Pennsylvania Army National Guard from May 1993 to May 2002 be provided.  A follow up request should also be made through the DPRIS system to include, if necessary contacting an action officer as indicated in the October 2010 request for records. 

2.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

The Veteran should be notified of the RO's attempts to locate his treatment records from his Pennsylvania Army National Guard service as well as any further action to be taken. 

3.  Following the receipt of any response, the RO should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO should so state in its report.  This report is then to be added to the claims folder.

4.  The RO should take all indicated action to obtain copies of any records of the Veteran's treatment for a right hip or lumbar spine condition by VA dated since May 2009.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated in the claims file. 

5.  Following completion of all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should provide a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


